Citation Nr: 0209457	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  96-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.  

This case was originally before the Board in August 1998. At 
that time, the Board remanded the case for further 
development.  In a November 1998 Board decision, the Board 
affirmed the September 1995 RO decision, which denied 
reopening the veteran's claim of entitlement to service 
connection for a low back disability on the basis that the 
veteran did not submit new and material evidence.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (CAVC). In a September 2000 order, CAVC 
vacated the November 1998 Board decision and remanded the 
matter.  In April 2001, the Board reopened the veteran's 
claim and remanded it for further development and 
adjudication.  The requested development having been 
completed, the matter is now ready for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is evidence to establish that a low back injury 
probably occurred during the veteran's period of active duty 
service.  


CONCLUSION OF LAW

Residuals of a low back injury were incurred in service. 
38 U.S.C. §§ 1110, 1111, 1112, 5107 (2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA. The 
veteran has been placed on notice of the law and regulations 
pertinent to his claim and further notice of this information 
would be both redundant and unnecessary. While it is noted 
that the veteran claims there are outstanding service medical 
records regarding treatment by a Belgian doctor while he was 
stationed in Germany, in light of the Board's decision to 
grant the claim, there is no prejudice to the veteran in 
proceeding with the disposition thereof. See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran claims that he is entitled to service connection 
for a low back disorder. 
Specifically, the veteran contends that he injured his back 
while stationed in Germany.  While the Board notes that the 
veteran has additionally argued that his low back disorder 
pre-existed service and was aggravated by an in-service 
injury, in the instant case service connection shall be 
granted on a direct causation basis.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C. § 1154(a); 
Id.

At the outset, the Board notes that in an April 2001 Board 
decision, the medical evidence of record was discussed in 
great detail.  The Board shall only refer to the pertinent 
and relevant facts used in reaching the instant decision.  
Based on the following reasons, the veteran's claim of 
entitlement to service connection for a low back disability 
is granted.

While the Board is not unmindful that the veteran's service 
medical records are negative for any complaints of or 
treatment for a low back injury or disease, the Board does 
not find that to be dispositive in this case in light of the 
other probative evidence of record.  The veteran has 
indicated that he sought treatment for his back while 
stationed overseas in Germany from a Belgian doctor. A June 
2001 "buddy statement" indicates that he served with the 
veteran in Germany and corroborated that the veteran did in 
fact see a Belgian doctor on several occasions, during their 
14-month tour in Germany, for soreness and stiffness in his 
back.

The veteran has submitted an October 1995 statement from Dr. 
L.A. indicating that he treated the veteran for a herniated 
disc.  Dr. L.A. stated that he saw the veteran periodically 
and treated him for injections and medication for lower back 
and leg pain beginning in June 1972 through May 1983. 

A March 1995 statement from the widow of Dr. J.R.P. indicated 
that the veteran sought treatment from her husband for 
chronic back pain beginning in September 1972 through 1976. 
Treatment records from Dr. K. show in September 1983, the 
veteran presented with recurrent lumbosacral strain. Medical 
records from Tecumseh Products Company note that the veteran 
sustained an injury in November 1986, but found that the 
herniated disc was not due to the veteran's employment.

A December 2000 opinion prepared at the request of the 
veteran by Dr. C.N.B., neuro-radiologist, is of record. He 
opined that the veteran had significant disc disease on his 
1987 MRI scan "which is likely the result of the patient's 
in-service injury as the patient has described in his 
testimony...".   A 2001 Speed Note from Dr. P.A. indicates 
that the veteran was disabled and that a preponderance of the 
evidence suggested that the disability was service connected.  
An opinion also prepared by Dr. P.A., received by the RO in 
June 2001, states that it was his opinion that the veteran's 
in-service injury to his spine likely directly caused his 
current lumbar spinal disease. 

The Board is aware that the February 2002 VA examination 
found that the veteran's right lower extremity radicular pain 
was unable to be service connected unless the veteran was 
able to produce service medical records of the incident.
This opinion is outweighed by the aforementioned opinions 
contained within the claims folder, which clearly offer a 
relationship between the veteran's current low back disorder 
and his period of active duty service.  In this connection, 
the Board has found as a matter of fact that the veteran did 
indeed injure his back during service.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that there exists an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the veteran's claim. 
38 C.F.R. § 3.102; 66 Fed. Reg. 45, 620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102).  
Therefore, as the evidence is in relative equipoise, the 
veteran's claim must be granted.


ORDER

Service connection for residuals of a low back injury is 
granted.



______________________
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

